

115 HR 2848 IH: Relief and Investment for Student Entrepreneurs Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2848IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Gallego (for himself and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow qualified entrepreneurs to temporarily defer
			 Federal student loan payments after starting a new business.
	
 1.Short titleThis Act may be cited as the Relief and Investment for Student Entrepreneurs Act or the RISE Act. 2.Deferment of Federal student loan payments for qualified entrepreneursSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (C), by striking or at the end;
 (B)in subparagraph (D), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph:
					
 (E)subject to paragraph (5), not in excess of 3 years during which the borrower is a qualified entrepreneur.; and
 (2)by adding at the end the following new paragraph:  (5)Deferment for qualified entrepreneurs (A)Definition of qualified entrepreneurFor the purpose of this subsection, the term qualified entrepreneur means a borrower who—
 (i)received a degree from an institution of higher education during the 10-year period ending on the date on which deferment is granted under paragraph (2)(E);
 (ii)registered at least 1 business entity in a State during the 18-month period ending on such date; (iii)raised capital investment of not less than $30,000 for such business entity; and
 (iv)has an outstanding balance of principal and interest on loans made under this part of not less than $5,000.
 (B)Minimum employee requirementA borrower granted deferment under paragraph (2)(E) shall not be eligible to continue such deferment unless, on the date that is 1 year after date on which such deferment is granted, the borrower—
 (i)employs at the business entity described in subparagraph (A)(ii) not fewer than 2 full-time employees who are not the borrower or relatives of the borrower; and
 (ii)pays such employees at a rate not less than the minimum wage prescribed by the State in which the business entity is located..
 3.Loan cancellation for entrepreneursPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is further amended by adding at the end the following:
			
				460A.Loan cancellation for entrepreneurs
 (a)Program authorizedThe Secretary is authorized to carry out a program of canceling the obligation to repay a qualified loan amount in accordance with subsection (b) for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans made under this part for any borrower who—
 (1)for not less than a 3-year period ending on the date of application under this section, has carried out a qualified HUBZone small business concern listed under section 3(p)(5)(B) of the Small Business Act, which has been registered as business in a State; and
 (2)is not in default on a loan for which the borrower seeks forgiveness. (b)Qualified loan amount (1)In generalThe Secretary shall cancel not more than $17,500 in the aggregate of the loan obligation on a Federal Direct Stafford Loan or a Federal Direct Unsubsidized Stafford Loan that is outstanding.
 (2)Treatment of consolidation loansA loan amount for a Federal Direct Consolidation Loan may be a qualified loan amount for the purposes of this subsection only to the extent that such loan amount was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H, for a borrower who meets the requirements of subsection (a), as determined in accordance with regulations prescribed by the Secretary.
 (c)PriorityThe Secretary shall grant loan forgiveness under this section on a first-come, first-served basis, and subject to the availability of appropriations.
 (d)Rule of constructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan.. 4.Publication and report (a)PublicationThe Secretary of Education and the Administrator of the Small Business Administration shall each make available, on publicly accessible websites of the Department of Education and the Small Business Administration, respectively, information on the student loan deferment program for qualified entrepreneurs under section 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)), as amended by this Act.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall submit to Congress a report that includes—
 (1)an assessment of the progress of the Secretary in carrying out the student loan deferment program for qualified entrepreneurs under section 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)), as amended by this Act; and
 (2)a description of any ongoing efforts to increase participation in such program. 